0055-1W-EPIE1W-00012525-19958

                                UNITED STATES BANKRUPTCY COURT
                                                     SOUTHERN DISTRICT OF IOWA
                                                         CENTRAL DIVISION

In re: LYNETTE M PASHIA                                                                              Case No.: 17-02207-lmj13

                 Debtor(s)

                     CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
CAROL F. DUNBAR, chapter 13 trustee, submits the following Final Report and Account of the administration of the estate pursuant to 11
U.S.C. Section 1302(b)(1). The trustee declares as follows:

1) The case was filed on 11/17/2017.
2) The plan was confirmed on 04/17/2018.
3) The plan was modified by order after confirmation pursuant to 11 U.S.C Section 1329 on 11/19/2018, 12/13/2018.
4) The trustee filed action to remedy default by the debtor in performance under the plan on 11/20/2018, 05/14/2019, 06/19/2019,
    08/21/2019, 11/20/2019.
5) The case was dismissed on 11/21/2019.
6) Number of months from filing or conversion to last payment: 20.
7) Number of months case was pending: 24.
8) Total value of assets abandoned by court order: NA.
9) Total value of assets exempted: 125,721.50.
10) Amount of unsecured claims discharged without full payment: .00.
11) All checks distributed by the trustee relating to this case have cleared the bank.

 Receipts:
        Total paid by or on behalf of the debtor:         $12,306.00
        Less amount refunded to debtor:                         $.00
 NET RECEIPTS:                                                                $12,306.00

 Expenses of Administration:
        Attorney's Fees Paid Through The Plan:                                    $.00
        Court Costs:                                                              $.00
        Trustee Expenses and Compensation:                                   $1,118.73
        Other:                                                                    $.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                              $1,118.73

 Attorney fees paid and disclosed by debtor:                  $.00



 Scheduled Creditors:
Creditor                                                    Claim             Claim            Claim          Principal           Interest
Name                                         Class          Scheduled         Asserted         Allowed        Paid                Paid
MERCY MEDICAL CENTER                         Unsecured                 NA      1,549.75        1,549.75              .00                 .00
QUANTUM3 GROUP                               Unsecured                 NA            .00            .00              .00                 .00
QUANTUM3 GROUP                               Unsecured                 NA            .00            .00              .00                 .00
QUANTUM3 GROUP                               Unsecured                 NA            .00            .00              .00                 .00
QUANTUM3 GROUP                               Unsecured                 NA        119.93          119.93              .00                 .00
QUANTUM3 GROUP                               Unsecured                 NA            .00            .00              .00                 .00
SEVENTH AVENUE                               Unsecured           371.00              NA             NA               .00                 .00
SHELLPOINT MORTGAGE SERVICING                Secured         250,995.00      252,510.75       11,187.27       11,187.27                  .00




Page 1 of 2                                                                                                   UST Form 101-13-FR-S (9/1/2009)
0055-1W-EPIE1W-00012525-19958

                                  UNITED STATES BANKRUPTCY COURT
                                                   SOUTHERN DISTRICT OF IOWA
                                                       CENTRAL DIVISION

In re: LYNETTE M PASHIA                                                                                 Case No.: 17-02207-lmj13

                 Debtor(s)

                     CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                      Claim               Claim          Claim          Principal           Interest
Name                                       Class              Scheduled           Asserted       Allowed        Paid                Paid
US DEPARTMENT OF EDUCATION                 Unsecured            32,985.00         33,127.25     33,127.25              .00                 .00

 Summary of Disbursements to Creditors:                                                          Claim          Principal           Interest
                                                                                                 Allowed        Paid                Paid
 Secured Payments:
     Mortgage Ongoing:                                                                                .00             .00                  .00
     Mortgage Arrearage:                                                                        11,187.27       11,187.27                  .00
     Debt Secured by Vehicle:                                                                         .00             .00                  .00
     All Other Secured:                                                                               .00             .00                  .00
 TOTAL SECURED:                                                                                 11,187.27       11,187.27                  .00

 Priority Unsecured Payments:
     Domestic Support Arrearage:                                                                       .00             .00                 .00
     Domestic Support Ongoing:                                                                         .00             .00                 .00
     All Other Priority:                                                                               .00             .00                 .00
 TOTAL PRIORITY:                                                                                       .00             .00                 .00

 GENERAL UNSECURED PAYMENTS:                                                                    34,796.93              .00                 .00

 Disbursements:
        Expenses of Administration:                                                             $1,118.73
        Disbursements to Creditors:                                                            $11,187.27
 TOTAL DISBURSEMENTS:                                                                                                            $12,306.00

    12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the estate has been fully administered, the
    foregoing summary is true and complete, and all administrative matters for which the trustee is responsible have been completed.
    The trustee requests a final decree be entered that discharges the trustee and grants such other relief as may be just and proper.


                  Date:      11/27/2019                                     By:   /s/CAROL F. DUNBAR
                                                                                  Trustee
           STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
           exemption 5 C.F.R. Section 1320.4(a)(2) applies.




Page 2 of 2                                                                                                     UST Form 101-13-FR-S (9/1/2009)
                                     CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true copy of the foregoing TRUSTEE'S FINAL REPORT
was served upon the following parties at the addresses indicated:

        James L. Snyder                                         Attorney At Law
        Acting United States Trustee                            4225 University Avenue
        210 Walnut Street, Room 793                             Des Moines, IA 50311
        Des Moines, IA 50309
                                                                SouthLaw, P.C.
        Lynette M. Pashia                                       Wendee Elliott-Clement
        2615 59th                                               Lisa C. Billman
        Des Moines, IA 50322                                    13160 Foster Suite 100
                                                                Overland Park, KS 66213
        Samuel Z. Marks


by electronic mail through the Court’s CM/ECF system, or by enclosing the same in an envelope
addressed to each such person with postage fully paid, and by depositing said envelope in the United
States Postal Service depository in Des Moines, Iowa. I declare under penalty of perjury that the
foregoing is true and correct.

        DATED: December 12, 2019

                                                                /s/ Jenni Elings
